Citation Nr: 1515838	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The reopened claims of service connection for bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2007 rating decision found that new and material evidence had not been received to reopen a claim of service connection for bilateral hearing loss; the decision was not appealed, nor was new and material evidence received within the appeal period; thus the March 2007 rating decision is now final.  

2.  Evidence received since March 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  A March 2007 rating decision denied service connection for tinnitus; the decision was not appealed, nor was new and material evidence received within the appeal period; thus the March 2007 rating decision is now final.  

4.  Evidence received since March 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

2.  The criteria to reopen the claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for bilateral hearing loss was denied, most recently, in a March 2007 rating decision.  That rating decision also denied service connection for tinnitus.  The basis for the previous denials was that hearing loss preexisted service and was not aggravated by service, and that tinnitus was not incurred in service.

There was no appeal filed with respect to the March 2007 rating decision, and new and material evidence was not received within the appeal period.  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Veteran filed the current claim in May 2011, which may be considered on the merits only if new and material evidence has been received since the final denial in March 2007.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the March 2007 rating decision includes a VA audiology examination dated in October 2011.  The examiner indicated that she could not provide a medical opinion as to whether the Veteran's hearing loss and/or tinnitus were related to his period of service without resorting to speculation.  

This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It was not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it raises the question of whether hearing loss and/or tinnitus could be related to the Veteran's period of active service.  Reopening the claims is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral hearing loss is granted.  

New and material evidence having been received, the claim to reopen service connection for tinnitus is granted.  


REMAND

The Veteran contends that he has hearing loss and tinnitus that were incurred in his period of active service.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

Here, neither hearing loss nor tinnitus were clinically noted at the time of the Veteran's entry into service.  Therefore, the Veteran is presumed sound upon entry into service.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The entrance examination in July 1975 noted normal ears examination, and the objective record contains audiogram findings that show normal hearing in July 1975 and significant hearing loss in both ears in September 1976.  The Board is aware that the Medical Board findings during service indicated that the Veteran stated that the entrance examination audiogram findings in July 1975 may have been "fudged" in order for him to be accepted into service.  Nevertheless, the Board must take the examination and audiogram findings as they were reported.  Thus, on its face, the entrance examination report shows that neither hearing loss nor tinnitus was noted on the Veteran's entrance examination.  Accordingly, with respect to hearing loss and tinnitus, the Veteran is presumed sound upon entrance into military service.

The only way to rebut this presumption of soundness is for VA to show both that the hearing loss clearly and unmistakably pre-existed military service and that the hearing loss clearly and unmistakably was not aggravated during service.  As the September 1976 audiogram shows significant hearing loss in both ears as compared to the normal hearing noted upon entry into service in July 1975, the Board finds there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111 (West 2014).  Accordingly, the analysis in this case must focus on the elements required for a claim of service connection.  See 38 C.F.R. § 3.304(b)(1) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any current hearing loss and/or tinnitus disability is related to the Veteran's active service, to include the hearing loss noted on audiogram in service in September 1976?

Please note that for purposes of this opinion, the examiner must ignore the evidence of a pre-existing hearing loss disability.  This is because no hearing loss disability was clinically noted upon the Veteran's entry into military service.

The examination report must include a complete rationale for all opinions expressed.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims for service connection for bilateral hearing loss and tinnitus on the merits.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


